Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 10/28/2019. 
4.	Claims 1, 8 and 15 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 08/20/2020 was considered by the examiner.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.        Claims 1-20 are rejected under 35 U.S.C.103 as being unpatentable over Chen et al (US 20200242252 A1) hereinafter as Chen in view of Coskun et al (US 11374952 B1) hereinafter as Coskun and further in view of Yang et al (US 20210272304 A1) hereinafter as Yang.

11.         Regarding claim 1, Chen teaches a computer-implemented method for training a machine learning system to be robust to perturbations. the method comprising: 
obtaining input data ([0005], Fig 2, [0030], image data (can be considered as sensor data) with adverse perturbation (i.e., changes to the image), [0034], “the input of the network is perturbed with noises bounded in Lp norm (p≥1).”, [0035], “The invention includes an input data point (i.e., an image such as in FIG. 2, text input, etc.) that is perturbed within an Lp Ball with radius e.”);
generating input bounding data based on the input data (Fig 2, “input bounding data on the input xi, the input bounding data includes upper bound data on the input xi and lower bound data on the input xi” [0030], [0034-0035], [0038], [0043], the input bounding data includes upper bound data and lower bound data on the input data, see also Fig 3, dataset for robustness evaluation is processes via a trained CNN model (machine learning system)); 
generating first bounding data by propagating the input bounding data on a first output of an encoder network (Figures 2-4, [0052], “computing global bounds (upper and lower bounds of network output) ... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7)”, Fig 3, the first encoder network includes a recognition model such 1st layer neural network classifier (CNN certification framework, Various building blocks and General activation functions)); 
generating second bounding data by propagating the input bounding data on a second output of the encoder network (Figures 2-4, [0052], “computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7)” the second encoder network includes a recognition model such 2nd layer neural network classifier (CNN certification framework, Various building blocks and General activation functions));  
generating third bounding data associated with a latent variable based on the first and second bonding data (Figures 2-4, [0052] Decision bounding 3, [0030], a ‘certified’ lower bound of 0.5 (latent variable), the third encoder network includes a recognition model such 3rd layer neural network classifier (CNN certification framework, Various building blocks and General activation functions));  
generating fourth bounding data by propagating the third bounding data on an output of a decoder network (Figures 2-4, [0052], computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7), “the decoder includes a generation model such block of Fig 3 that generate a certified lower bound given an input data and model (neural networks));  
establishing a robustness certificate with respect to the input data by generating a lower bound of an evidence lower bound (ELBO) based on the first bounding data, the second bounding data, the third bounding data, and the fourth bounding data ([0030], “determine the minimum distortion (i.e., adverse perturbation) between X0 and Xa such that the input returns the correct output from the model for the image (i.e., the image of an ‘ostrich’ is classified as an ‘ostrich’ and not a ‘shoe shop’).”, Fig 3, certified lower bound given an input data and model, [0034-0035], “computing a certified robustness of minimum adversarial distortion with general activation functions in CNNs. The range of network output is derived in closed-form by applying a pair of efficient (i.e., linear) upper/lower bounds on the neurons (e.g. the activation functions, the pooling functions, varying building blocks in the CNN, etc.) when the input of the network is perturbed with noises bounded in Lp norm (p≥1).” [0056-0057], compute the certified robustness); and 
updating the encoder network and the decoder network based on the robustness certificate such that the machine learning system that includes the encoder network and the decoder network is robust with respect to defending against the admissible perturbations ([0056], “the certified robustness is optimized as compared to some threshold value.”). 
Examiner interpretation:
Chen not specifically cited the model Encoder/decoder (autoencoders), However, the cascade of building blocks in Chen is considered as Encoder/decoder models.
However, for more support, Examiner provide a secondary reference “Coskun et al (US 11374952 B1)” that teaches the model Encoder/decoder (autoencoders) with the limitations:
obtaining input data (Fig 1, request gateway 110 includes a request processor 112 (incoming request (input data)) and a request anomaly detector 114 (perturbation/noise/anomaly));
generating input bounding data based on the input data (col 7, lines 59-67 & col 8, lines 1-27, “The model may use a variational lower bound and an empirical lower bound. (input bounding data)”); 
generating first bounding data by propagating the input bounding data on a first output of an encoder network (Fig 1, encoder 116, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a recognition network qϕ(z|X, c), (the encoder)”); 
generating second bounding data by propagating the input bounding data on a second output of the encoder network (Fig 1, encoder 116, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a recognition network qϕ(z|X, c), (the encoder)”);  
generating third bounding data associated with a latent variable based on the first and second bonding data (Fig 1, encoder 116, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a recognition network qϕ(z|X, c), (the encoder)”);  
generating fourth bounding data by propagating the third bounding data on an output of a decoder network (Fig 1, decoder 118, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a generation network pθ(X|c,z), (the decoder)”);  
establishing a robustness certificate with respect to the input data by generating a lower bound of an evidence lower bound (ELBO) based on the first bounding data, the second bounding data, the third bounding data, and the fourth bounding data (col 7, lines 59-67 & col 8, lines 1-27,” a robustness certificate that lower bounds a loss function of the machine learning system”, “The performance of the autoencoder in reconstructing the identification of the system from which a request was received given context variables c, and KL represents the KL distance between two probability distributions.”); and 
updating the encoder network and the decoder network based on the robustness certificate such that the machine learning system that includes the encoder network and the decoder network is robust with respect to defending against the admissible perturbations (col 7, lines 59-67 & col 8, lines 1-27,” The model may be trained to maximize a conditional log-likelihood, and various estimation functions, such as a Stochastic Gradient Variational Bayes estimator, can be used for efficient approximation. The model may use a variational lower bound and an empirical lower bound. The conditional variational autoencoder (encoder/decoder) may be trained using the loss function”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of the model Encoder/decoder (autoencoders) suggested in Coskun’s system into Chen’s and by incorporating Coskun into Chen because both systems are related to machine learning would identify potentially anomalous events based on reconstructions of these events through the autoencoders and to take action to respond to such potentially anomalous events, using autoencoders trained on user activity within the distributed computing system.
Chen and Coskun not specifically cited that the input data includes sensor data.
However, Yang teaches input data that includes sensor data ([0132-0133]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of sensor data suggested in Yang into Coskun and Chen combined systems and by incorporating Yang into Coskun and Chen combined systems because aa systems are related to machine learning would accurately and robustly predict distances to objects or obstacles.

12.         Regarding claim 2, Chen, Coskun and Yang teach the invention as claimed in claim 1 above and further Chen teaches wherein: the ELBO includes a conditional log-likelihood function: and the step of updating the encoder network and decoder network includes optimizing the lower bound of the ELBO ([0031-0032], “Activation function including but not limited to ‘ReLU’, ‘tanh’, ‘sigmoid’, ‘arc tan’, etc. Other variants can easily be incorporated.”, [0038-0041], [0056], “the certified robustness is optimized as compared to some threshold value.”), also Coskun teaches the limitation at (col 7, lines 59-67 & col 8, lines 1-27, “The model may be trained to maximize a conditional log-likelihood”).

13.         Regarding claim 3, Chen, Coskun and Yang teach the invention as claimed in claim 1 above and further Chen teaches wherein the step of updating the encoder network and the decoder network comprises: updating parameters of the encoder network and the decoder network based on the lower bound of the ELBO to maximize the lower bound of the ELBO ([0006], “a maximum certifiable robustness”, [0030], [0038], [0041-0049], “When the input y is in the range of [1, u], the parameters αL, αU, βL, βU can be chosen appropriately based on y's lower bound l and upper bound u.” [0051], [0053], max-pooling), also Coskun teaches the limitation at (col 7, lines 59-67 & col 8, lines 1-27).

14.         Regarding claim 4, Chen, Coskun and Yang teach the invention as claimed in claim 1 above and further Chen teaches wherein: the machine learning system comprises a variational autoencoder that includes the encoder network and the decoder network: and the latent variable is associated with the variational autoencoder (Fig 3, trained CNN model), also Coskun teaches the limitation at (col 1, lines 65-67, “techniques for using trained autoencoders, such as variational autoencoders”, col 5, lines 41-47, “request anomaly detector 114 includes an encoder 116 and a decoder 118. Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder”, see also col 7, lines 59-67 & col 8, lines 1-27, “If autoencoder trainer 120 trains an autoencoder as a conditional variational autoencoder, the set of variables may include input context variables c, output variables X, and Gaussian latent variables z.”).

15.         Regarding claim 5, Chen, Coskun and Yang teach the invention as claimed in claim 1 above and further Chen teaches wherein: the encoder network includes a first encoding component to produce the first output of the encoder network and a second encoding component to produce the second output of the encoder network ; the step of generating the first bounding data includes generating first upper bound data and first lower bound data of the first encoding component; and the step of generating the second bounding data includes generating second upper bound data and second lower bound data of the second encoding component (Figures 2-4, [0052], computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7), “the encoders includes a recognition models such trained CNN networks).

16.         Regarding claim 6, Chen, Coskun and Yang teach the invention as claimed in claim 1 above and further Coskun teaches (equation). (col 7, lines 59-67 & col 8, lines 1-27).

17.         Regarding claim 7, Chen, Coskun and Yang teach the invention as claimed in claim 1 above and further Chen teaches wherein: 
the input bounding data includes upper bound data and lower bound data of the input data (Fig 2, [0030], [0034-0035], [0043], the input bounding data includes upper bound data and lower bound data on the input data), also Coskun teaches the limitation at (Fig 1, col 5, lines 41-56, generate training data set based on existing historical log data and information about expected future user activity within a distributed computing system. The lower bound (non-anomalous request (e.g., a request having a probability of being in the training data set of non-anomalous requests close to 1)) and upper bound (anomalous requests (e.g., a request having a probability of being in the training data set of non-anomalous requests close to 0)));
 	Chen teaches the first bounding data includes first upper bound data and first lower bound data of the first output of a first encoding component of the encoder network (Figures 2-4, [0052], “computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7)”, the first encoder network includes a recognition model such 1st layer neural network classifier (CNN certification framework, Various building blocks and General activation functions)), also Coskun teaches the limitation at (Fig 1, encoder 116, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a recognition network qϕ(z|X, c), (the encoder)”));
Chen teaches the second bounding data includes second upper bound data and second lower bound data of the second output of a second encoding component of the encoder network (Figures 2-4, [0052], “computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7)” the second encoder network includes a recognition model such 2nd layer neural network classifier), also Coskun teaches the limitation at (Fig 1, encoder 116, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a recognition network qϕ(z|X, c), (the encoder)”);
Chen teaches the third bounding data includes third upper bound data and third lower bound data associated with the latent variable (Figures 2-4, [0052] Decision bounding 3, [0030], a ‘certified’ lower bound of 0.5 (latent variable), the third encoder includes a recognition model such 3rd layer neural network classifier (CNN certification framework, Various building blocks and General activation functions)), also Coskun teaches the limitation at (Fig 1, encoder 116, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a recognition network qϕ(z|X, c), (the encoder)”); and 
Chen teaches the fourth bounding data includes fourth upper bound data and fourth lower bound data of an output of the decoder network (Figures 2-4, [0052], computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7), “the decoder network includes a generation model such block of Fig 3 that generate a certified lower bound given an input data and model (neural networks)), also Coskun teaches the limitation at (Fig 1, decoder 118, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a generation network pθ(X|c,z), (the decoder)”).
 
18.         Regarding claim 8, Chen teaches A system comprising: 
a non-transitory computer readable medium ([0104], “A computer readable storage medium”) that stores a machine learning system having an encoder network and a decoder network (Fig 2, “input bounding data on the input xi, the input bounding data includes upper bound data on the input xi and lower bound data on the input xi” [0030], [0034-0035], [0038], [0043], the input bounding data includes upper bound data and lower bound data on the input data, see also Fig 3, dataset for robustness evaluation is processes via a trained CNN model (machine learning system))  that are trained based on a robustness certificate that lower bounds a loss function of the machine learning system ([0030], “determine the minimum distortion (i.e., adverse perturbation) between X0 and Xa such that the input returns the correct output from the model for the image (i.e., the image of an ‘ostrich’ is classified as an ‘ostrich’ and not a ‘shoe shop’).”, Fig 3, certified lower bound given an input data and model, [0034-0035], “computing a certified robustness of minimum adversarial distortion with general activation functions in CNNs. The range of network output is derived in closed-form by applying a pair of efficient (i.e., linear) upper/lower bounds on the neurons (e.g. the activation functions, the pooling functions, varying building blocks in the CNN, etc.) when the input of the network is perturbed with noises bounded in Lp norm (p≥1).” [0056-0057], compute the certified robustness; and 
obtain input data ([0005], Fig 2, [0030], image data can be considered as sensor data with adverse perturbation (i.e., changes to the image), [0034], “the input of the network is perturbed with noises bounded in Lp norm (p≥1).”, [0035], “The invention includes an input data point (i.e., an image such as in FIG. 2, text input, etc.) that is perturbed within an Lp Ball with radius e.”); 
process the input data via the machine learning system (Fig 3, CNN); and 
generate output data via the machine learning system in which the output data is a reconstruction of the sensor data, the output data being associated with a likelihood that is unperturbed by the perturbation data (Figures 2-4, [0052], computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7), “the decoder includes a generation model such block of Fig 3 that generate a certified lower bound given an input data and model (neural networks)); wherein: 
the sensor data and the output data are in-distribution data corresponding to a model distribution associated with the machine learning system (Fig 3); and the machine learning system identifies and processes the input data as being within a range of the in-distribution data even if the perturbation data is constructed to make the machine learning system identify and process the input data as being out-of-distribution data that is outside of the model distribution ([0031], [0040-0041]).  
Examiner interpretation:
Chen not specifically cited the model Encoder/decoder (autoencoders), However, the cascade of building blocks in Chen is considered as Encoder/decoder models.
However, for more support, Examiner provide a secondary reference “Coskun et al (US 11374952 B1)” that teaches the model Encoder/decoder (autoencoders) with the limitations:
a non-transitory computer readable medium that stores a machine learning system having an encoder network and a decoder network (Fig 1, encoder 116 and decoder 118) that are trained based on a robustness certificate that lower bounds a loss function of the machine learning system (col 7, lines 59-67 & col 8, lines 1-27,” The model may be trained to maximize a conditional log-likelihood, and various estimation functions, such as a Stochastic Gradient Variational Bayes estimator, can be used for efficient approximation. The model may use a variational lower bound and an empirical lower bound. The conditional variational autoencoder (encoder/decoder) may be trained using the loss function”); and 
obtain input data that includes sensor data from the sensor system and perturbation data from a disturbance in which the sensor data is perturbed by the perturbation data (Fig 1, request gateway 110 includes a request processor 112 and a request anomaly detector 114); 
generate output data via the machine learning system in which the output data is a reconstruction of the sensor data, the output data being associated with a likelihood that is unperturbed by the perturbation data (Fig 1, decoder 118, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a generation network pθ(X|c,z), (the decoder)”); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of the model Encoder/decoder (autoencoders) suggested in Coskun’s system into Chen’s and by incorporating Coskun into Chen because both systems are related to machine learning would identify potentially anomalous events based on reconstructions of these events through the autoencoders and to take action to respond to such potentially anomalous events, using autoencoders trained on user activity within the distributed computing system.
Chen and Coskun not specifically cited an actuator, sensor and a controller.
However, Yang teaches:
an actuator ([0132-0133]); a sensor system including at least one sensor ([0132-0133]); 
a non-transitory computer readable medium that stores a machine learning system having an encoder network and a decoder network ([0074], encoder, [0102], [0105], [0110], decoder) that are trained based on a robustness certificate that lower bounds a loss function of the machine learning system ([0008], “robustly predict distances regardless of the topology of the driving surface”, [0067], “During training, multiple cameras may then be used with spatial augmentation (zoom) applied to learn a robust depth regressor”, see also [0059], [0088] “loss function”); and a control system that controls the actuator based on communications with the sensor system and the machine learning system ([0133-0135], controller).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of an actuator, sensor and a controller suggested in Yang into Coskun and Chen combined systems and by incorporating Yang into Coskun and Chen combined systems because aa systems are related to machine learning would accurately and robustly predict distances to objects or obstacles.

19.         Regarding claim 9, Chen, Coskun and Yang teach the invention as claimed in claim 8 above and further Chen teaches Wherein; the control system is operable to generate classification data upon classifying the output data; 
the control system is operable to generate control data to the actuator based on the classification data; and the actuator performs an action in response to the control data ([0030], [0038]).  

20.         Regarding claim 10, Chen, Coskun and Yang teach the invention as claimed in claim 8 above and further Chen teaches wherein the machine learning system comprises a variational autoencoder that is trained to be robust to perturbations and includes the encoder network and the decoder network (Fig 3, trained CNN model), also Coskun teaches the limitation at (col 1, lines 65-67, “techniques for using trained autoencoders, such as variational autoencoders”, col 5, lines 41-47, “request anomaly detector 114 includes an encoder 116 and a decoder 118. Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder”, see also col 7, lines 59-67 & col 8, lines 1-27, “If autoencoder trainer 120 trains an autoencoder as a conditional variational autoencoder, the set of variables may include input context variables c, output variables X, and Gaussian latent variables z.”).  

21.         Regarding claim 11, Chen, Coskun and Yang teach the invention as claimed in claim 10 above and further Chen teaches wherein, prior to communications with the control system, the variational autoencoder is trained by a training process that includes: 
generating input bounding data based on training data. the training data including other sensor data and a radius of an norm ball of admissible perturbations ([0005], Fig 2, [0030], image sensor with adverse perturbation (i.e., changes to the image), [0034], “the input of the network is perturbed with noises bounded in Lp norm (p≥1).”, [0035], “The invention includes an input data point (i.e., an image such as in FIG. 2, text input, etc.) that is perturbed within an Lp Ball with radius e.”), also Coskun teaches the limitation at (Fig 1, request gateway 110 includes a request processor 112 and a request anomaly detector 114); 
Chen teaches generating first bounding data by propagating the input bounding data on a first output of an encoder network (Figures 2-4, [0052], “computing global bounds (upper and lower bounds of network output) ... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7)”, Fig 3, the first encoder network includes a recognition model such 1st layer neural network classifier (CNN certification framework, Various building blocks and General activation functions)), also Coskun teaches the limitation at (Fig 1, encoder 116, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a recognition network qϕ(z|X, c), (the encoder)”); 
Chen teaches generating second bounding data by propagating the input bounding data on a second output of the encoder network (Figures 2-4, [0052], “computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7)” the second encoder network includes a recognition model such 2nd layer neural network classifier (CNN certification framework, Various building blocks and General activation functions)), also Coskun teaches the limitation at (Fig 1, encoder 116, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a recognition network qϕ(z|X, c), (the encoder)”); 
Chen teaches generating third bounding data associated with a latent variable based on the first and second bounding data (Figures 2-4, [0052] Decision bounding 3, [0030], a ‘certified’ lower bound of 0.5 (latent variable), the third encoder network includes a recognition model such 3rd layer neural network classifier (CNN certification framework, Various building blocks and General activation functions)), also Coskun teaches the limitation at (Fig 1, encoder 116, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a recognition network qϕ(z|X, c), (the encoder)”); 
Chen teaches generating fourth bounding data by propagating the third bounding data on an output of the decoder network (Figures 2-4, [0052], computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7), “the decoder includes a generation model such block of Fig 3 that generate a certified lower bound given an input data and model (neural networks)), also Coskun teaches the limitation at (Fig 1, decoder 118, col 5, lines 41-56 “Encoder 116 and decoder 118 may be components of an autoencoder, such as a variational autoencoder or a Wasserstein autoencoder, that generates reconstructions of an input by encoding the input into a code in a latent space and decoding the code into the reconstruction of the input.”, col 7, lines 59-67 & col 8, lines 1-27, “The set of multilayer perceptrons may include a generation network pθ(X|c,z), (the decoder)”); 
Chen teaches establishing the robustness certificate with respect to the training data by generating a lower bound of an evidence lower bound (ELBO) based on the first bounding data. the second bounding data. the third bounding data. and the fourth bounding data ([0030], “determine the minimum distortion (i.e., adverse perturbation) between X0 and Xa such that the input returns the correct output from the model for the image (i.e., the image of an ‘ostrich’ is classified as an ‘ostrich’ and not a ‘shoe shop’).”, Fig 3, certified lower bound given an input data and model, [0034-0035], “computing a certified robustness of minimum adversarial distortion with general activation functions in CNNs. The range of network output is derived in closed-form by applying a pair of efficient (i.e., linear) upper/lower bounds on the neurons (e.g. the activation functions, the pooling functions, varying building blocks in the CNN, etc.) when the input of the network is perturbed with noises bounded in Lp norm (p≥1).” [0056-0057], compute the certified robustness), also Coskun teaches the limitation at (col 7, lines 59-67 & col 8, lines 1-27,” a robustness certificate that lower bounds a loss function of the machine learning system”, “The performance of the autoencoder in reconstructing the identification of the system from which a request was received given context variables c, and KL represents the KL distance between two probability distributions.”); and 
Chen teaches updating the encoder network and the decoder network based on the robustness certificate such that the machine learning system is robust with respect to defending against the admissible perturbations ([0056], “the certified robustness is optimized as compared to some threshold value.”), also Coskun teaches the limitation at (col 7, lines 59-67 & col 8, lines 1-27,” The model may be trained to maximize a conditional log-likelihood, and various estimation functions, such as a Stochastic Gradient Variational Bayes estimator, can be used for efficient approximation. The model may use a variational lower bound and an empirical lower bound. The conditional variational autoencoder (encoder/decoder) may be trained using the loss function”).  

22.         Regarding claim 12, Chen, Coskun and Yang teach the invention as claimed in claim 11 above and further Chen teaches wherein the machine learning system is trained such that the step of updating the encoder network and the decoder network comprises: updating parameters of the encoder network and the decoder network based on the lower bound of the ELBO to maximize the lower bound of the ELBO ([0006], “a maximum certifiable robustness”, [0030], [0038], [0041-0049], “When the input y is in the range of [1, u], the parameters αL, αU, βL, βU can be chosen appropriately based on y's lower bound l and upper bound u.” [0051], [0053], max-pooling), also Coskun teaches the limitation at (col 7, lines 59-67 & col 8, lines 1-27).  
23.         Regarding claim 13, Chen, Coskun and Yang teach the invention as claimed in claim 11 above and further Coskun teaches. (equation). (col 7, lines 59-67 & col 8, lines 1-27).

24.         Regarding claim 14, Chen, Coskun and Yang teach the invention as claimed in claim 11 above and further Chen teaches, wherein: the input bounding data includes upper bound data and lower bound data of the input data (Fig 2, [0030], [0034-0035], [0043], the input bounding data includes upper bound data and lower bound data on the input data);
 	the first bounding data includes first upper bound data and first lower bound data of the first output of a first encoding component of the encoder network (Figures 2-4, [0052], “computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7)”, the first encoder network includes a recognition model such 1st layer neural network classifier (CNN certification framework, Various building blocks and General activation functions));
 the second bounding data includes second upper bound data and second lower bound data of the second output of a second encoding component of the encoder network (Figures 2-4, [0052], “computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7)” the second encoder network includes a recognition model such 2nd layer neural network classifier);
 the third bounding data includes third upper bound data and third lower bound data associated with the latent variable (Figures 2-4, [0052] Decision bounding 3, [0030], a ‘certified’ lower bound of 0.5 (latent variable), the third encoder includes a recognition model such 3rd layer neural network classifier (CNN certification framework, Various building blocks and General activation functions)); and 
the fourth bounding data includes fourth upper bound data and fourth lower bound data of an output of the decoder network (Figures 2-4, [0052], computing global bounds... Since a neural network can be regarded as a cascade of building blocks (cascade of an encoder network) (i.e., the input of a current building block is the output of a previous building block) the invention can propagate the bounds from the last building block that relates the network output backward to the first building block that relates the network input x. A final upper bound and lower bound connect the network output and input are in the following relationship of equation (7), “the decoder network includes a generation model such block of Fig 3 that generate a certified lower bound given an input data and model (neural networks)).

25.	Regarding claims 15-20, those claims recite a non-transitory computer readable medium storing instruction performs the method of claims 1-6 respectively and are rejected under the same rationale.
CONCLUSION
26.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Abeloe (US 10324467 B1)
Rahnama Moghaddam (US 20200342326 A1)
Cochi et al (US 20200004933 A1)
Brockmann et al (US 10270591 B2)
Smith et al (US 20160364553 A1)
Kiefer (US 20150096057 A1)
Wolf et al (US 20190370257 A1)
Park et al (US 20220237189 A1)
Gazzetti et al (US 20210065063 A1)
Smith et al (US 20190318206 A1)
Diehl et al (US 20210003380 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169